DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 06/24/2022. As directed by the amendment:  claims 5, 6, 7, and 13 are amended; claims 18-20 are added. Applicant’s amendments to the claims have overcome the objections and 112(b) rejection previously set forth in the non-final office action mailed 03/24/2022.
Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. 
Applicant alleges that Conners fails to disclose “wherein the plurality of ribs are integral with the front face” because the clamp is made of two pieces and can be removed.
However, the definition of integral is “essential to completeness; formed as a unit with another part; composed of constituent parts” (https://www.merriam-webster.com/dictionary/integral). Therefore, although the clamp of Conners is made of two pieces which can be removed, the clamp is still considered to be integral. The claim does not require the valve body to be a monolithic element. Please note that “unitary” would also not overcome Conners, as unitary describes elements working together as one unit.
Applicant alleges that Conners fails to disclose claim 5, because the ribs of Conners have a variable thickness and because the ribs of Conners are rounded, not flat as Applicant’s are.
However, the “top” of the plurality of ribs is not the same as the apex. The top of the rib can be any portion which is not the bottom-most portion of the rib. Flange 9 has a thickness as shown in Figure 1. The ribs have a variable thickness from essentially zero, to wider than the thickness of the flange, as can be seen from Figure 1.  Applicant has not disclosed that having the thickness be the same solves any stated problem or is for any particular purpose, therefore it would be an obvious design choice to have the thicknesses be the same.
Applicant alleges that Conners fails to disclose claims 18-20. This is persuasive, however, a new rejection is made in view of Yamamoto et al. (U.S. 2019/0331230).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10-17, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conners et al. (U.S. Patent No. 4,101,112).

    PNG
    media_image1.png
    617
    743
    media_image1.png
    Greyscale

Annotated Figures 1 and 2 from Conners.
Regarding claim 1, Conners discloses:
An improved valve (4) for controlling a flow through a throughbore of the valve (4), comprising:
a valve body (8) comprising a front face (9) and a back face (see annotated figure above), and an outer surface (see annotated figure above) defined on a side of the valve body (8), wherein the outer surface (see annotated figure above) connects the front face (9) and the back face (see annotated figure above) of the valve body 8 (Col. 2, lines 3-20)
Please note that element 9 refers to the flange. The front face is the back portion of flange 9, looking at Figure 1. The front face is the face portion of 9 where element 8 is pointing to in Figure 1. 
Please also note that the valve body is both sections of 8.
a plurality of recesses (see annotated figure above) defined in the outer surface (see annotated figure above) and the back face (see annotated figure above), wherein the plurality of recesses (see annotated figure above) are not defined in the front face 9 (Col. 2, lines 21-44)
a plurality of ribs (see annotated figure above) between the plurality of recesses (see annotated figure above) on the side of the valve body (8), wherein the plurality of ribs (see annotated figure above) are integral with the front face (9) and terminate at the back face (see annotated figure above)
Regarding claim 2, Conners discloses:
a front outer diameter defined by the front face 9 
a back outer diameter defined by the back face (see annotated figure above)
wherein the front outer diameter is larger than the back outer diameter (see Figure 2)
Regarding claim 3, Conners discloses:
wherein the plurality of ribs (see annotated figure above) each have a thickness which is variable, and wherein the thickness is greater near a bottom of the plurality ribs (see annotated figure above) closer to a center of the valve (4) as compared with the thickness of the rib near a top of the plurality of ribs (see annotated figure above) farther away from the center of the valve 4 (see Figure 2)
Regarding claim 4, Conners discloses:
wherein the plurality of ribs (see annotated figure above) comprise four ribs, and wherein the plurality of recesses (see annotated figure above) comprise six recesses (see Figure 2)
Regarding claim 10, Conners discloses:
An improved valve (4) for controlling a flow through a throughbore of the valve (4), comprising: 
a valve body (8) comprising a front face (9) and a back face (see annotated figure above), and an outer surface (see annotated figure above) defined on a side of the valve body (8), wherein the outer surface (see annotated figure above) connects the front face (9) and the back face (see annotated figure above) of the valve body 8 (Col. 2, lines 3-20)
a plurality of recesses (see annotated figure above) defined in the outer surface (see annotated figure above) and the back face (see annotated figure above), wherein the plurality of recesses (see annotated figure above) are not defined in the front face 9 (Col. 2, lines 21-44)
a plurality of ribs (see annotated figure above) between the plurality of recesses (see annotated figure above) on the side of the valve body (8), wherein the plurality of ribs (see annotated figure above) are integral with the front face (9) and terminate at the back face (see annotated figure above)
a front outer diameter defined by the front face 9
a back outer diameter defined by the back face (see annotated figure above)
wherein the front outer diameter defines a larger surface area than the back outer diameter (see Figure 2)
Regarding claim 11, Conners discloses:
a base of the plurality of recesses (see annotated figure above), wherein the base transitions to the plurality of ribs (see annotated figure above) and the front face (9) via curved surface (see Figure 2)
Regarding claim 12, Conners discloses:
a seat retainer (2) located on the front face 9 (Col. 2, lines 3-20)
Regarding claim 13, Conners discloses:
A method of controlling a fluid flow, comprising the steps of:
providing a valve body (8) comprising a front face (9) and a back face (see annotated figure above), and an outer surface (see annotated figure above) defined on a side of the valve body (8) connecting the front face (9) and the back face (see annotated figure above) of the valve body (8), and wherein the outer surface (see annotated figure above) has a plurality of recesses (see annotated figure above) defined in the outer surface (see annotated figure above) and the back face (see annotated figure above), wherein the plurality of recesses (see annotated figure above) are not defined in the front face (9), and further wherein the outer surface (see annotated figure above) defines a plurality of ribs (see annotated figure above) between the plurality of recesses (see annotated figure above) on the side and the plurality of ribs (see annotated figure above) is integral with the front face 9 (Col. 2, lines 21-44)
connecting the front face (9) to a seat retainer 2 (Col. 2, lines 3-20)
actuating a disk (16) in a bore of the valve body 8 (Col. 1, lines 48-66)
Regarding claim 14, Conners discloses:
wherein the front face (9) comprises a front outer diameter and the back face (see annotated figure above) comprises a back outer diameter, and wherein the front outer diameter is larger than the back outer diameter (see Figure 2)
Regarding claim 15, Conners discloses:
wherein the plurality of ribs (see annotated figure above) connect the front face (9) to the back face (see annotated figure above) along the outer surface (see annotated figure above)
Regarding claim 16, Conners discloses:
wherein each of the plurality of ribs (see annotated figure above) define a top of the rib and a bottom of the rib, and a height in between the top of the rib and the bottom of the rib, and further wherein each of the plurality of ribs (see annotated figure above) have a thickness which is variable along the height of the rib (see Figure 2)
Regarding claim 17, Conners discloses:
wherein the height of the plurality of ribs (see annotated figure above) at the front face (9) is the same as the height of the plurality of ribs (see annotated figure above) at the back face (see annotated figure above)
Claim(s) 1-4, 10, 13-17, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Yamamoto et al. (U.S. 2019/0331230).

    PNG
    media_image2.png
    589
    815
    media_image2.png
    Greyscale

Annotated Figure 2 from Yamamoto.
Regarding claim 1, Yamamoto discloses:
An improved valve for controlling a flow through a throughbore of the valve, comprising:
a valve body (13) comprising a front face (see annotated figure above) and a back face (see annotated figure above), and an outer surface (see annotated figure above) defined on a side of the valve body (13), wherein the outer surface (see annotated figure above) connects the front face (see annotated figure above) and the back face (see annotated figure above) of the valve body 13
a plurality of recesses (see annotated figure above) defined in the outer surface (see annotated figure above) and the back face (see annotated figure above), wherein the plurality of recesses (see annotated figure above) are not defined in the front face (see annotated figure above)
a plurality of ribs (see annotated figure above) between the plurality of recesses (see annotated figure above) on the side of the valve body (13), wherein the plurality of ribs (see annotated figure above) are integral with the front face (see annotated figure above) and terminate at the back face (see annotated figure above)
Regarding claim 2, Yamamoto discloses:
a front outer diameter defined by the front face (see annotated figure above)
a back outer diameter defined by the back face (see annotated figure above)
wherein the front outer diameter is larger than the back outer diameter (see Figure 2)
Regarding claim 3, Yamamoto discloses:
wherein the plurality of ribs (see annotated figure above) each have a thickness which is variable, and wherein the thickness is greater near a bottom of the plurality of ribs (see annotated figure above) closer to a center of the valve as compared with the thickness of the rib (see annotated figure above) near a top of the plurality of ribs (see annotated figure above) farther away from the center of the valve (see Figure 2)
Regarding claim 4, Yamamoto discloses:
Wherein the plurality of ribs (see annotated figure above) comprise four ribs and wherein the plurality of recesses (see annotated figure above) comprise six recesses
Further regarding this limitation, as seen in Figure 2, the valve body around the stem protrudes, causing the upper and lower recesses to be divided, causing 6 total recesses.
Regarding claim 10 Yamamoto discloses:
An improved valve for controlling a flow through a throughbore of the valve, comprising:
a valve body (13) comprising a front face (see annotated figure above) and a back face (see annotated figure above), and an outer surface (see annotated figure above) defined on a side of the valve body (13), wherein the outer surface (see annotated figure above) connects the front face (see annotated figure above) and the back face (see annotated figure above) of the valve body 13
a plurality of recesses (see annotated figure above) defined in the outer surface (see annotated figure above) and the back face (see annotated figure above), wherein the plurality of recesses (see annotated figure above) are not defined in the front face (see annotated figure above)
a plurality of ribs (see annotated figure above) between the plurality of recesses (see annotated figure above) on the side of the valve body (13), wherein the plurality of ribs (see annotated figure above) are integral with the front face (see annotated figure above) and terminate at the back face (see annotated figure above)
a front outer diameter defined by the front face (see annotated figure above)
a back outer diameter defined by the back face (see annotated figure above)
wherein the front outer diameter defines a larger surface area than the back outer diameter
Regarding claim 13, Yamamoto discloses:
A method of controlling a fluid flow, comprising the steps of:
providing a valve body (13) comprising a front face (see annotated figure above) and a back face (see annotated figure above), and an outer surface (see annotated figure above) defined on a side of the valve body (13) connecting the front face (see annotated figure above) and the back face (see annotated figure above) of the valve body (13), and wherein the outer surface (see annotated figure above) has a plurality of recesses (see annotated figure above) defined in the outer surface (see annotated figure above) and the back face (see annotated figure above), wherein the plurality of recesses (see annotated figure above) are not defined in the front face (see annotated figure above), and further wherein the outer surface (see annotated figure above) defines a plurality of ribs (see annotated figure above) between the plurality of recesses (see annotated figure above) on the side and the plurality of ribs (see annotated figure above) is integral with the front face (see annotated figure above);
connecting the front face (see annotated figure above) to a seat retainer 15d (see paragraph 0027)
actuating a disk (17) in a bore of the valve body 13 (see paragraph 0025)
Regarding claim 14, Yamamoto discloses:
wherein the front face (see annotated figure above) comprises a front outer diameter and the back face (see annotated figure above) comprises a back outer diameter, and wherein the front out diameter is larger than the back outer diameter
Regarding claim 15, Yamamotor discloses:
wherein the plurality so ribs (see annotated figure above) connect the front face (see annotated figure above) to the back face (see annotated figure above) along the outer surface (see annotated figure above)
Regarding claim 16, Yamamoto discloses:
wherein each of the plurality of ribs (see annotated figure above) define a top of the rib (see annotated figure above) and a bottom of the rib (see annotated figure above) and a height in between the top of the rib (see annotated figure above) and the bottom of the rib (see annotated figure above) and further wherein each of the plurality of ribs (see annotated figure above) have a thickness which is variable along the height of the rib (see annotated figure above)
Regarding claim 17, Yamamoto discloses:
wherein the height of the plurality of ribs (see annotated figure above) at the front face (see annotated figure above) is the same as the height of the plurality of ribs (see annotated figure above) at the back face (see annotated figure above)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conners.
Regarding claim 5, Conners discloses the invention as essentially claimed, further disclosing a front face thickness defined as a distance between the front face (9) and the plurality of recesses (see annotated figure above).
Conners fails to disclose wherein the front face thickness and the rib thickness at the top of the plurality of ribs are the same.
Since applicant has not disclosed that having the front face thickness and the rib thickness at the top of the plurality of ribs are the same solves any stated problem or is for any particular purpose and it appears that the thicknesses of Conners would perform equally well at any given thickness as claimed by applicant, it would have been and obvious matter of design choice to one of ordinary skill in the art at the time the invention was effectively filed to have modified Conners to provide the front face thickness and the rib thickness at the top of the plurality of ribs are the same as claimed for the purpose of ease of manufacturing.
Regarding claim 6, Conners as modified teaches the invention as essentially claimed and further teaches an inner surface (see annotated figure above) of the throughbore, and a front profile radius defined as a distance between the inner surface (see annotated figure above) and the front outer diameter, wherein the front profile radius is constant at all points of the front outer diameter on the front face.
Regarding claim 7, Conners as modified teaches the invention as essentially claimed and further teaches a rear profile radius defined as a distance between the inner surface (see annotated figure above) and the back outer diameter, wherein the rear profile radius is variable along the back outer diameter on the back face.
Regarding claim 8, Conners as modified teaches the invention as essentially claimed and further teaches wherein the rear profile radius is the same as the front profile radius at the top of the plurality of ribs.
Further regarding this limitation, as seen in Figure 2, the tops of the ribs are on the same plane as the perimeter of the flange 9 and therefore the rear profile radius and the front profile radius would be the same in those locations.
Regarding claim 9, Conners as modified teaches the invention as essentially claimed and further teaches wherein the plurality of recesses (see annotated figure above) are of substantially identical size (see Figure 2).
Further regarding this limitation, “substantially” has not been further defined and therefore, since the recess are similar in size, they meet the claim.
Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto.
Regarding claim 5, Yamamoto discloses the invention as essentially claimed, further disclosing a front face thickness defined as a distance between the front face (9) and the plurality of recesses (see annotated figure above).
Yamamoto fails to disclose wherein the front face thickness and the rib thickness at the top of the plurality of ribs are the same.
Since applicant has not disclosed that having the front face thickness and the rib thickness at the top of the plurality of ribs are the same solves any stated problem or is for any particular purpose and it appears that the thicknesses of Yamamoto would perform equally well at any given thickness as claimed by applicant, it would have been and obvious matter of design choice to one of ordinary skill in the art at the time the invention was effectively filed to have modified Yamamoto to provide the front face thickness and the rib thickness at the top of the plurality of ribs are the same as claimed for the purpose of ease of manufacturing.
Regarding claim 6, Yamamoto as modified teaches the invention as essentially claimed and further teaches an inner surface (13a) of the throughbore, and a front profile radius defined as a distance between the inner surface (13a) and the front outer diameter, wherein the front profile radius is constant at all points of the front outer diameter on the front face (see annotated figure above).
Regarding claim 7, Yamamoto as modified teaches the invention as essentially claimed and further teaches a rear profile radius defined as a distance between the inner surface (13a) and the back outer diameter, wherein the rear profile radius is variable along the back outer diameter on the back face (see annotated figure above).
Regarding claim 8, Yamamoto as modified teaches the invention as essentially claimed and further teaches wherein the rear profile radius is the same as the front profile radius at the top of the plurality of ribs (see annotated figure above).
Further regarding this limitation, as seen in Figure 2, the tops of the ribs are on the same plane as the perimeter over valve body 13 and therefore the rear profile radius and the front profile radius would be the same in those locations.
Regarding claim 9, Yamamoto as modified teaches the invention as essentially claimed and further teaches wherein the plurality of recesses (see annotated figure above) are of substantially identical size (see Figure 2).
Further regarding this limitation, “substantially” has not been further defined and therefore, since the recess are similar in size, they meet the claim.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Abouelleil et al. (U.S. 2016/0348800).
Regarding claims 18-20, Yamamoto discloses the invention as essentially claimed, but fails to disclose a pipe flange connected to the valve body, and a plurality of flange studs inserted into the pipe flange; wherein each of the plurality of flange studs are positioned external to the outer surface of the valve body.
Abouelleil teaches a pipe valve comprising a pipe flange (130) connected to a valve body (10), and a plurality of flange studs (136) inserted into the pipe flange 130 (see paragraph 0029; see Figure 7); wherein each of the plurality of flange studs (136) are positioned external to an outer surface of the valve body 10.
Please note the combination would have the flange studs of Abouelleil positioned within the holes of Yamamoto shown in Figure 1, which are external to the outer surface of the valve body.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Yamamoto to provide a pipe flange connected to the valve body, and a plurality of flange studs inserted into the pipe flange; wherein each of the plurality of flange studs are positioned external to the outer surface of the valve body. Doing so would connect piping to the valve (see paragraph 0029), as recognized by Abouelleil.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753